Citation Nr: 0638121	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to May 1, 1999, for 
the grant of a total disability rating based on 
unemployability (TDIU) due to disabilities granted pursuant 
to 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted a total disability 
rating based on individual unemployability due to 
disabilities for which benefits have been granted pursuant to 
38 U.S.C.A. § 1151.  These disabilities include a right flank 
hernia, a major depressive disorder with memory loss, and 
residuals of a tracheotomy.  The veteran was granted a 
temporary 100 disability rating based on convalescence from 
December 30, 1998 through April 30, 1999.

A February 1998 RO decision assigned a 100 percent disability 
rating for memory loss pursuant to 38 U.S.C.A. § 1151 for the 
period from March 27, 1997 through April 30, 1997.  Because a 
100 percent schedular rating, including one based on a 
convalescent rating, precludes a simultaneous assignment of a 
100 percent rating based on unemployability, at issue here is 
whether an effective date for individual unemployability 
should be assigned on or after May 1, 1997 but prior to 
December 30, 1998, due to his disabilities for which 38 
U.S.C.A. § 1151 benefits have been granted.

It is noted that the pertinent surgery and hospitalization 
was from March 14 to April 17, 1997.  Hence, monetary total 
disability benefits based on disabilities for which 38 
U.S.C.A. § 1151 compensation has been granted cannot be 
awarded for periods prior to May 1, 1997.

This appeal was remanded by the Board in August 2003 and 
November 2004 for further development.  



FINDINGS OF FACT

1.  The veteran was granted a TDIU effective May 1, 1999; the 
date that a major depressive disorder with memory loss was 
increased to 50 percent disabling resulting in a combined 
disability evaluation of 90 percent.

2.  Prior to May 1, 1999, it was not factually ascertainable 
that the veteran's 38 U.S.C.A. § 1151 disabilities precluded 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 1999, 
for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.340, 3.400(o) (2), 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2004 
correspondence and a December 2001 statement of the case 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The claim 
was thereafter readjudicated in the May 2006 supplemental 
statement of the case.     
 
Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the provisions of 38 U.S.C.A. § 5103(a) were 
enacted after the rating decision at issue, thus making 
compliance with the timing requirements of 38 U.S.C.A. § 5103 
impossible.  Since then, however, the content of the notices 
provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  VA examinations have 
been conducted, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 



Background

The veteran believes he was totally disabled due to his 
conditions for which compensation is being paid under 
38 U.S.C.A. § 1151 from March 1997.  

The veteran was admitted to the Pittsburgh VA Medical Center 
from March 14 to April 17, 1997, for treatment on his 
nonservice connected mandibular problems resulting from a 
gunshot wound.  Compensation under 38 U.S.C.A. § 1151 for a 
tracheotomy scar, as well as for a memory loss was granted in 
February 1998 rating decision.  The disability was assigned a 
10 percent disability rating effective May 1, 1997.

The veteran was granted a temporary total evaluation under 
38 C.F.R. § 4.30 for convalescence following the 
tracheotomy.  The evidence showed that the tracheotomy scar 
healed with no residuals and the temporary total evaluation 
was stopped effective May 1, 1997.  Subsequent treatment and 
examination reports did not show any residuals of the scar 
other than the disfigurement for which the compensable 
evaluation was assigned.  

The veteran was also granted service connection for a memory 
loss determined due to a loss of oxygen during a 
tracheotomy.  VA examiners could not attribute all of the 
symptoms which the veteran was claiming to have been caused 
by this loss of oxygen.  The examiners noted that the 
veteran's dizziness had been ongoing from the time of the 
gunshot wound to the face; however, with the resolution of 
all reasonable doubt in the appellant's favor, it was 
determined that his memory loss and depression could be 
attributed to this episode.  In a February 1998 rating 
decision, compensation under 38 U.S.C.A. § 1151 was granted 
for a memory loss as 10 percent disabling from March 24, 
1997.  

Treatment reports and examinations dated in June 1997, 
September 1997, and January 1998 show the veteran to have 
impaired memory, but not severely impaired.  The veteran 
reported that he did not remember where he was at times and 
consequently had to stop driving.  Notably, the veteran 
always drove himself to the medical center for treatment and 
examinations.  At the time of the examination, his memory was 
judged to be no more than mildly impaired.  The evidence 
showed a marked worsening of his condition in 1999.  Prior to 
this date, he had one episode of suicidal concern, but this 
resolved with treatment.  

In October 1997, the veteran also developed a right flank 
hernia.  This hernia was mild at that time.  Since it was 
determined that this condition was a result of VA treatment, 
compensation under 38 U.S.C.A. § 1151 was also granted for 
this condition in a March 1999 rating decision.  
 
The veteran had surgeries for his hernia in December 1998 and 
again in March 1999.  A temporary total evaluation was 
assigned for this condition from the date of surgery in 
December 1998 and May 1, 1999.  

The veteran disagreed with the initial determination that the 
period of convalescence for the tracheotomy ended May 1, 
1997.  The appellant felt he was not able to work due to his 
inability to eat properly, jaw pain, poor memory, being tired 
all of the time, dizzy spells, constant headaches, hernia, 
and improper mastication.

The temporary total evaluation under 38 C.F.R. § 4.30 was for 
surgery and convalescence following surgery for the condition 
for which surgery was performed only.  In this case, 
tracheotomy scar residuals did not require convalescence in 
May 1997.  The memory loss disorder was not so disabling as 
to require convalescence.  Rather, the evidence showed the 
veteran was unable to return to work due to his disabilities 
that were not service connected and were not compensable 
under 38 U.S.C.A. § 1151.

Physical examination showed that the veteran's hernia was 
mild and reducible without pain in October 1997.  He was not 
wearing a truss at that time.  The hernia became a serious 
problem and surgery was performed in December 1998.  
Following the period of convalescence for this surgery, this 
condition was considered to be severe.  The veteran's mental 
disorder was also worsening during this period of time and 
had become severe following the surgery during the period of 
convalescence to the point that effective May 1, 1997, the 
evidence showed this condition had worsened to such an extent 
as to warrant a 50 percent evaluation.

In the March 1999 rating decision the veteran's claim for 
TDIU was denied because the veteran was not found unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities.  At the time, the 
veteran's service connected disabilities included residuals 
of a tracheotomy scar, evaluated as 10 percent disabling; 
memory loss, evaluated as 10 percent disabling; and right 
flank hernia, evaluated as noncompensable.  The veteran also 
had nonservice connected disabilities which included an 
injury to the mandible from a gunshot wound; depression; 
gastroesophageal reflux disease; and lumbar degenerative disc 
disease.

The disabilities which can be considered for entitlement to 
individual unemployability did not meet the scheduler 
requirements until May 1, 1999.  This is the earliest date 
from which this benefit can be considered.

At his March 2002 Board video conference hearing, the veteran 
testified that his hernia problem had not really healed since 
1997.  He stated he also went through vocational 
rehabilitation in the early part of 1998 and he was told he 
was unemployable because of his hernia, as he could not pass 
a physical.  The veteran testified that he did not try to go 
back to work after his surgery in 1997 because he would have 
had to take another physical and he decided not to because he 
did not want to jeopardize his life or other people's lives 
by going out and driving a truck.  

A response from the VA Regional Office in Huntington, West 
Virginia stated that the veteran's Vocational Rehabilitation 
& Employment folder was destroyed in error.

The veteran's disabilities which are compensable under 
38 U.S.C.A. § 1151 are the only conditions which can be 
considered when considering entitlement to individual 
unemployability benefits.  VA regulations require that a 
veteran's compensable disorders under 38 U.S.C.A. § 1151 meet 
certain scheduler requirements for entitlement to individual 
unemployability to be established.  

The earliest effective date for an award of a TDIU cannot be 
earlier than the date that the record shows he was precluded 
from following a substantially gainful occupation by his 
service-connected disabilities, or the date on which said 
evidence was received by VA, whichever is later.  38 C.F.R. 
§§ 3.400, 4.16(b).

The provisions of 38 C.F.R. § 4.16 provide that individual 
unemployability may be granted where there is one disability 
evaluated as 60 percent disabling, or two or more 
disabilities, one of which is 40 percent with a combined 
evaluation of 70 percent or more.  These percentage standards 
are set aside only in exceptional cases where there is an 
unusual factor of disability rendering the veteran unable to 
secure or follow a substantially gainful occupation.  Such 
cases are submitted to the Director of the Compensation and 
Pension Service for extraschedular consideration.  This case 
has not been submitted for extra-schedular consideration. 
 Instead, the rating specialist concluded that entitlement 
occurred when the veteran's disabilities worsened as 
evidenced by the increased rating for his memory loss to 50 
percent and an increase in his hernia disability to 40 
percent disabling effective May 1, 1999, the date his total 
disability rating based on convalescence ended.  Prior to 
December 30, 1998 when the veteran was granted a temporary 
total evaluation for convalescence following his hernia 
surgery, the veteran's disabilities compensable under 
38 U.S.C.A. § 1151 combined to a total evaluation of 30 
percent.

Hence, the Board cannot find a legal basis for an effective 
date prior to May 1, 1999.  38 C.F.R. § 3.157.  Therefore, 
the claim of entitlement to an effective date earlier than 
May 1, 1999, for a TDIU must be denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

In reaching this decision the Board acknowledges that the 
veteran's feels he was unemployable from March 1997.  The  
evidence, however, does not show that the conditions for 
which the veteran is receiving VA compensation were the cause 
of his being unemployable prior to May 1, 1999.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

An effective date earlier than May 1, 1999, for assignment of 
a TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


